DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 10/07/2022 has been entered.
Claims 8,17,are cancelled.
Claims 1,5-7,9,14-16,18,21,27 are amended.
Claims 1-7,9-16,18-42 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7, 9-13, 16,18-20, 30,33,35,36,38,40,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190011567 A1 (Pacala et al.) in view of US 9360554 B2 (Retterath et al.) further in view of US 20160047895 A1 (Dussan).

            Claim 1, Pacala teaches a system comprising: 
                                  a lidar transmitter (see Figure 1 Ref 106 para 71 ), wherein the lidar transmitter comprises (1) a laser source (see Figure 1 Ref 106, 114  para 72 note laser sources ) (2) a […] mirror that is scannable through a plurality of scan angles to define where the lidar transmitter is aimed along  […] axis (see Figure 9A Ref 904 para 145 note this embodiment is compatible with embodiment of Figure 1  ), […];
                          a lidar receiver (see Figure 1 Ref 108,126 para 73), wherein the lidar receiver comprises a photodetector array, the photodetector array comprising a plurality of pixels for sensing incident light (see Figure 1 Ref 108,126 para 73 note photodetector and pixel); 
                      […]; 
                       and a control circuit that (1) schedules a plurality of laser pulse shots (para 144 note predetermined pattern) to be fired by the laser source  one at a time (para 9 note emitter array can sequentially fire one or more light emitters, see figure 9B and note the scan pattern is created by firing one pulse at a time) toward a plurality of shot angles in the field of view via the […] mirror (para 146 MEMS device 914) […], (2) provides firing commands to the laser source in accordance with the scheduled laser pulse shots (para 144-147 note controller circuitry. Para 113 note predetermined sequence), and (3) for each of a plurality of the laser pulse shots, (i) maps the shot angle (para 144 note predetermined pattern) for that laser pulse shot to a set of the pixels within the photodetector array (see figure 3 and figure 9,  and para 91 note emitters 302 emits illuminating beams 310 (each formed from one or more light pulses) and also note sequential order and minimize crosstalk ) and (ii) activates the mapped set of pixels for a detection interval to sense incident light during the detection interval (see figure 3, para 91 and note mapping between each emitter and sensor array .Note sequential firing of emitters and simultaneous reading out of photosensors corresponds to detection interval ) for use in detection of a return from that laser pulse shot, wherein the pixels of the photodetector array that are not members of the mapped set are deactivated during the detection interval with respect to return detection for that laser pulse shot (see figure 3 and note the deactivated pixels), 
                          and wherein the lidar transmitter and the lidar receiver are arranged bistatically (see figure 1 Ref 136,138) with respect to each other […] so that a spatial separation between the lidar transmitter and lidar receiver (see figure 1 and note separation between transmitter and receiver) allows the lidar receiver to detect returns from the laser pulse shots via the activated pixel sets (see figure 3 and 13 A and B) while the lidar transmitter fires the laser pulse shots without flashes (para 97 note no reflected light from other illuminating beams is detected. It would have been obvious to fire shots without flashes as it would cause oversaturation of sensors, para 92 each emitter can be distinct from other emitters and be non-overlapping with other emitters such that there is a one-to-one mapping between the set of emitters and the set of non-overlapping fields of view. ) from the fired laser pulse shots blinding the activated pixel sets.  
                       Pacala fails but Retterath teaches a climate-controlled compartment of a vehicle ( col. 9, lines 42-46 note inside vehicle). 
                        It would have been obvious to have combined the references of Pacala and Retterath and modify the LIDAR system to include a climate controlled environment because Retterath teaches that the device can be protected by placing it in a climate controlled environment (lines 42-46 note protect the device).
                      Pacala as modified in view of Retterath teaches the lidar transmitter and the lidar receiver are arranged bistatically (Pacala see figure 1 Ref 136,138) with respect to each other and within the climate-controlled compartment of the vehicle (Retterath col. 9, lines 42-46 note inside vehicle).
                         Pacala teaches a single MEMS device. Pacala fails but Dussan teaches a first mirror that is scannable through a plurality of scan angles along a first axis with respect to a field of view to define where the lidar transmitter is aimed along the first axis ( para 88 the fast axis X-axis mirror 500 is driven in a resonant mode) and (3) a second mirror that is scannable through a plurality of scan angles along a second axis with respect to the field of view to define where the lidar transmitter is aimed along the second axis (para 88 Y-axis mirror 502 is driven in a point-to-point mode); 
                         It would have been obvious to modify Pacala in view of Retterath to replace the single two axis mirror with two mirrors as taught by Dussan to scan the beam because doing so would be a substitution of one known element with another known element and may provide more control over each axis.
                           Pacala as modified in view of Dussan teaches scheduling a plurality of laser pulse shots to be fired by the laser source one at a time (Pacala para 9 note emitter array can sequentially fire one or more light emitters ) toward a plurality of shot angles in the field of view via the first and second mirrors (Dussan para 88), wherein the shot angles correspond to the scan angles of the first and second mirrors (Dussan para 88 ) when the laser pulse shots are to be fired.
                            Claim 2, Pacala as modified in view of Retterath further in view of Dussan  teaches the system of claim 1 wherein the climate-controlled compartment is a passenger compartment of the vehicle (Retterath col. 9, lines 42-46 note inside a passenger vehicle affixed to the windshield behind the rear-view mirror.).
                      It would have been obvious to have combined the references of Pacala and Retterath and modify the LIDAR system to include a climate controlled environment because Retterath teaches that the device can be protected by placing it in a climate controlled environment (lines 42-46 note protect the device).

                             Claim 3, Pacala as modified in view of Retterath further in view of Dussan  teaches the system of claim 1 further comprising a rear view mirror assembly in the climate-controlled compartment (Retterath col. 9, lines 42-46 note affixed to the windshield behind the rear-view mirror.), wherein the lidar transmitter and the lidar receiver are arranged bistatically (Pacala see figure 1 Ref 136,138)  with respect to each other as part of or connected to the rear view mirror assembly.  
                             It would have been obvious to have combined the references of Pacala and Retterath and modify the LIDAR system to include a climate controlled environment because Retterath teaches that the device can be protected by placing it in a climate controlled environment (lines 42-46 note protect the device).

                               Claim 4, Pacala as modified in view of Retterath further in view of Dussan  teaches the system of claim 1 wherein the lidar transmitter (Pacala see figure 1 Ref 136,138) is positioned to fire laser pulse shots through a windshield of the vehicle (Retterath col. 9, lines 46-48 note windshield ), and wherein the lidar receiver (Pacala see figure 1 Ref 136,138) is positioned to receive returns from the laser pulse shots through the windshield (Retterath col. 9, lines 46-48 note windshield). 
                                  It would have been obvious to have combined the references of Pacala and Retterath and modify the LIDAR system to include a climate controlled environment because Retterath teaches that the device can be protected by placing it in a climate controlled environment (lines 42-46 note protect the device).

                              Claim 7, Pacala as modified in view of Retterath further in view of Dussan  teaches system of claim 1. Pacala teaches wherein the control circuit determines a plurality of the detection intervals for the activated pixel sets on a shot-specific basis, wherein each shot- specific detection interval has a corresponding laser pulse shot and defines a time period during which the activated pixel set for the corresponding laser pulse shot is activated for sensing incident light for detecting a return from the corresponding laser pulse shot, wherein  a plurality of the shot-specific detection intervals  vary in duration (para 87-88 note any specific firing arrangement of emitters can have a corresponding reading arrangement of photosensors. Note correlation between specific firing arrangement and readout sequences is detection interval. Each firing arrangement has specific readout sequence and therefore the detection interval vary in time).                                                    
                              Claim 9, Pacala teaches a system comprising: 
                         […];
                                      a lidar transmitter (see Figure 1 Ref 106 para 71 ), wherein the lidar transmitter comprises (1) a laser source (see Figure 1 Ref 106, 114  para 72 note laser sources ) (2) a […] mirror that is scannable through a plurality of scan angles to define where the lidar transmitter is aimed along  […] axis (see Figure 9A Ref 904 para 145 note this embodiment is compatible with embodiment of Figure 1  ) […];
                          a lidar receiver (see Figure 1 Ref 108,126 para 73), wherein the lidar receiver comprises a photodetector array, the photodetector array comprising a plurality of pixels for sensing incident light (see Figure 1 Ref 108,126 para 73 note photodetector and pixel); 
                           and a control circuit that (1) schedules a plurality of laser pulse shots (para 144 note predetermined pattern) to be fired by the laser source  one at a time (para 9 note emitter array can sequentially fire one or more light emitters, see figure 9B and note the scan pattern is created by firing one pulse at a time) toward a plurality of shot angles in the field of view via the […] mirror (para 146 MEMS device 914) […], (2) provides firing commands to the laser source in accordance with the scheduled laser pulse shots (para 144-147 note controller circuitry. Para 113 note predetermined sequence), and (3) for each of a plurality of the laser pulse shots, (i) maps the shot angle (para 144 note predetermined pattern) for that laser pulse shot to a set of the pixels within the photodetector array (see figure 3 and figure 9,  and para 91 note emitters 302 emits illuminating beams 310 (each formed from one or more light pulses) and also note sequential order and minimize crosstalk ) and (ii) activates the mapped set of pixels for a detection interval to sense incident light during the detection interval (see figure 3, para 91 and note mapping between each emitter and sensor array .Note sequential firing of emitters and simultaneous reading out of photosensors corresponds to detection interval ) for use in detection of a return from that laser pulse shot, wherein the pixels of the photodetector array that are not members of the mapped set are deactivated during the detection interval with respect to return detection for that laser pulse shot (see figure 3 and note the deactivated.);                                                          
                          and wherein the lidar transmitter and the lidar receiver are arranged bistatically (see figure 1 Ref 136,138) with respect to each other […] so that a spatial separation between the lidar transmitter and lidar receiver (see figure 1 and note separation between transmitter and receiver) allows the lidar receiver to detect returns from the laser pulse shots via the activated pixel sets (see figure 3 and 13 A and B) while the lidar transmitter fires the laser pulse shots without flashes (para 97 note no reflected light from other illuminating beams is detected. It would have been obvious to fire shots without flashes as it would cause oversaturation of sensors, para 92 each emitter can be distinct from other emitters and be non-overlapping with other emitters such that there is a one-to-one mapping between the set of emitters and the set of non-overlapping fields of view. ) from the fired laser pulse shots blinding the activated pixel sets.  
                         Pacala teaches a single MEMS device. Pacala fails but Dussan teaches a first mirror that is scannable through a plurality of scan angles along a first axis with respect to a field of view to define where the lidar transmitter is aimed along the first axis ( para 88 the fast axis X-axis mirror 500 is driven in a resonant mode) and (3) a second mirror that is scannable through a plurality of scan angles along a second axis with respect to the field of view to define where the lidar transmitter is aimed along the second axis (para 88 Y-axis mirror 502 is driven in a point-to-point mode); 
                         It would have been obvious to one of ordinary skill in the art to modify Pacala in view of Retterath to replace the single two axis mirror with two mirrors as taught by Dussan to scan the beam because doing so would be a substitution of one known element with another known element and may provide more control over each axis.
                           Pacala as modified in view of Dussan teaches schedules a plurality of laser pulse shots to be fired by the laser source one at a time toward a plurality of shot angles in the field of view via the first and second mirrors (Dussan para 88), wherein the shot angles correspond to the scan angles of the first and second mirrors (Dussan para 88 ) when the laser pulse shots are to be fired.
                                Pacala fails but Retterath teaches a rear view mirror assembly for a vehicle (col. 9, lines 42-46 note affixed to the windshield behind the rear-view mirror).
                                Pacala as modified in view of Retterath teaches the lidar transmitter and the lidar receiver are arranged bistatically (Pacala see figure 1 Ref 136,138) with respect to each other and are included within or connected to the rear view mirror assembly (Retterath col. 9, lines 42-46 note affixed to the windshield behind the rear-view mirror).
                               It would have been obvious to have combined the references of Pacala and Retterath and modify the system such that the lidar transmitter and the lidar receiver are arranged bistatically with respect to each other and are included within or connected to the rear view mirror assembly for the purpose of protecting the device (Retterath teaches lines 42-46).
                            Claim 10, Pacala as modified in view of Retterath further in view of Dussan   teaches the system of claim 9 wherein the rear view mirror assembly (Retterath col. 9, lines 42-46 note rear-view mirror.), lidar transmitter, and lidar receiver (Pacala see figure 1 Ref 136,138)  are positioned within a climate-controlled compartment of a vehicle (Retterath col. 9, lines 42-46 note inside a passenger vehicle affixed to the windshield behind the rear-view mirror.).
                               It would have been obvious to have combined the references of Pacala and Retterath and modify the system such the rear view mirror assembly, lidar transmitter, and lidar receiver are positioned within a climate-controlled compartment of a vehicle for the purpose of protecting the device (Retterath teaches lines 42-46).
  
                          Claim 11, Pacala as modified in view of Retterath further in view of Dussan  teaches the system of claim 9.  Pacala as modified in view of Retterath fails to teach wherein the lidar transmitter and the lidar receiver are included within the rear view mirror assembly. However Retterath teaches (col. 9, lines 43-46, note mounted inside a passenger vehicle affixed to the windshield behind the rear-view mirror.). The Lidar system would work the same way regardless of where it is positioned. A person of ordinary skill in the art would know that it could be placed anywhere inside or outside the car without any undue experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the lidar transmitter and receiver within the within a rear view mirror assembly since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
                         Claim 12, Pacala as modified in view of Retterath further in view of Dussan   teaches the system of claim 9 wherein the lidar transmitter and the lidar receiver are connected to the rear view mirror assembly (Teaching reference Rear-view mirror teaches that in cars, the rear-view mirror is usually affixed to the top of the windshield). Pacala as modified in view of Retterath teaches that the device may be mounted inside a passenger vehicle affixed to the windshield behind the rear-view mirror (Retterath col. 9, lines 43-46). Therefore the Lidar is connected to the rear-view mirror as both are affixed to the windshield.
                     Claim 13, Pacala as modified in view of Retterath further in view of Dussan teaches the system of claim 9 wherein the rear view mirror assembly is arranged for mounting inside the vehicle (Retterath col. 9, lines 42-46inside a passenger vehicle inside a passenger vehicle) so that (1) the lidar transmitter (Pacala see figure 1 Ref 136,138)  will fire laser pulse shots through a windshield of the vehicle and (2) the lidar receiver (Pacala see figure 1 Ref 136,138)  will receive returns from the laser pulse shots through the windshield (Retterath col. 9, lines 46-48).  
                             It would have been obvious to have combined the references of Pacala and Retterath and modify the system such that the rear view mirror assembly is arranged for mounting inside the vehicle so that (1) the lidar transmitter will fire laser pulse shots through a windshield of the vehicle and (2) the lidar receiver will receive returns from the laser pulse shots through the windshield for the purpose of protecting the device (Retterath teaches lines 42-46).
                        Claim 16, Pacala as modified in view of Retterath further in view of Dussan  teaches the system of claim 9. Pacala teaches wherein the control circuit determines a plurality of the detection intervals for the activated pixel sets on a shot-specific basis, wherein each shot-specific detection interval has a corresponding laser pulse shot and defines a time period during which the activated pixel set for the corresponding laser pulse shot is activated for sensing incident light for detecting a return from the corresponding laser pulse shot, wherein  a plurality of the shot-specific detection intervals  vary in duration (para 87-88 note any specific firing arrangement of emitters can have a corresponding reading arrangement of photosensors. Note correlation between specific firing arrangement and readout sequences is detection interval. Each firing arrangement has specific readout sequence and therefore the detection interval vary in time).
                                 Claim 18, Pacala teaches a method comprising: 
                          […], the bistatic (see figure 1 Ref 136,138) lidar system comprising a lidar transmitter (see Figure 1 Ref 106 para 71 ) and a lidar receiver (see Figure 1 Ref 108,126 para 73), wherein the lidar transmitter comprises (1) a laser source (see Figure 1 Ref 106, 114  para 72 note laser sources ), […] a mirror (see Figure 9A Ref 904 para 145 note this embodiment is compatible with embodiment of Figure 1  ), and wherein the lidar receiver comprises a photodetector array, the photodetector array comprising a plurality of pixels for sensing incident light (see Figure 1 Ref 108,126 para 73 note photodetector and pixel);
                           
                              […];
                          for each of a plurality of the laser pulse shots, (1) mapping the shot angle (para 144 note predetermined pattern) for that laser pulse shot to a set of the pixels within the photodetector array (para 74 note  subsets of emitters can be activated at different times with corresponding subsets of photosensors being readout simultaneously. Para 77 )  and (2) activating the mapped set of pixels for a detection interval to sense incident light during the detection interval (see figure 2B-D para 86-87 note emitted light and respective subset of photosensors. Note sequential firing of columns of emitters and simultaneous reading out of photosensors in a corresponding column of photosensors corresponds to detection interval ) for use in detection of a return from that laser pulse shot, wherein the pixels of the photodetector array that are not members of the mapped set are deactivated during the detection interval with respect to return detection for that laser pulse shot (see figure 2B-D para 86-87 , note it can be seen from figure 2B that column 224(1) is activated and the others are deactivated.); 
                           and firing the scheduled laser pulse shots (para 144 note predetermined pattern) from the laser source one at a time (para 9 note emitter array can sequentially fire one or more light emitters, see figure 9B and note the scan pattern is created by firing one pulse at a time) toward the shot angles via the scanning […] mirror (see Figure 9A Ref 904 para 145 note this embodiment is compatible with embodiment of Figure 1  ); 
                     and detecting a plurality of returns (para 98 note reflected light) from the fired laser pulse shots via the activated pixel sets (see figure 2B-2D para 87-88) for use in range processing (para 98 note range);
                                 wherein the […] scanning (see Figure 9A Ref 904 para 145 note this embodiment is compatible with embodiment of Figure 1 ) […], scheduling (para 144 note predetermined pattern), mapping (see figure 2B-2D para 87-88), activating (para74 note activating), firing (para74 note firing), and detecting (para74 note readout) steps are performed […]; 
                               and wherein the lidar transmitter and the lidar receiver are arranged bistatically with respect to each other (see figure 1 Ref 136,138)  […],so that a spatial separation between the lidar transmitter and lidar receiver (see figure 1 and note separation between transmitter and receiver) allows the firing and detecting steps to be performed concurrently (para 74 note activating only a subset of emitters at a time and by reading out only a corresponding subset of photosensors simultaneous with the firing of the emitters) without flashes (para 97 note no reflected light from other illuminating beams is detected. It would have been obvious to fire shots without flashes as it would cause oversaturation of sensors) from the fired laser pulse shots blinding the activated pixel sets.  
                                           Pacala fails but Retterath teaches a climate-controlled compartment of a vehicle ( col. 9, lines 42-46 note inside vehicle).
                        It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Pacala and Retterath because Retterath teaches (lines 42-46 note protect the device).
                      Pacala as modified in view of Retterath teaches the lidar transmitter and the lidar receiver are arranged bistatically (Pacala see figure 1 Ref 136,138) with respect to each other and within the climate-controlled compartment of the vehicle (Retterath col. 9, lines 42-46 note inside vehicle).
                   Pacala as modified in view of Retterath teaches the bistatic (Pacala see figure 1 Ref 136,138)  lidar system is positioned inside the climate-controlled compartment (Retterath col. 9, lines 42-46 note inside vehicle).
                          Pacala as modified in view of Retterath teaches positioning a bistatic (Pacala see figure 1 Ref 136,138)  lidar system inside a climate-controlled compartment of a vehicle (Retterath col. 9, lines 42-46 note inside vehicle).
                         Pacala teaches a single MEMS device. Pacala fails but Dussan teaches first mirror and second mirror and scanning the first mirror through a plurality of scan angles along a first axis with respect to a field of view to define where the lidar transmitter is aimed along the first axis ( para 88 the fast axis X-axis mirror 500 is driven in a resonant mode)  ; scanning the second mirror through a plurality of scan angles along a second axis with respect to the field of view to define where the lidar transmitter is aimed along the second axis (para 88 Y-axis mirror 502 is driven in a point-to-point mode); 
                         It would have been obvious to one of ordinary skill in the art to modify Pacala in view of Retterath to replace the single two axis mirror with two mirrors as taught by Dussan to scan the beam because doing so would be a substitution of one known element with another known element and may provide more control over each axis.
                           Pacala as modified in view of Dussan teaches scheduling a plurality of laser pulse shots (Pacala para 144 note predetermined pattern)  to be fired by the laser source one at a time (para 9 note emitter array can sequentially fire one or more light emitters, see figure 9B and note the scan pattern is created by firing one pulse at a time) toward a plurality of shot angles in the field of view (para 144,145 MEMS device 904) via the scanning first and second mirrors, wherein the shot angles correspond to the scan angles of the scanning first and second mirrors when the laser pulse shots are to be fired (Dussan  para 88 ). 
                            Claim 19, Pacala as modified in view of Retterath further in view of Dussan  teaches the method of claim 18 wherein the positioning step comprises connecting the bistatic lidar system to a rear view mirror assembly of the vehicle (Teaching reference Rear-view mirror teaches that in cars, the rear-view mirror is usually affixed to the top of the windshield.). Pacala as modified in view of Retterath teaches that the device may be mounted inside a passenger vehicle affixed to the windshield behind the rear-view mirror (col. 9, lines 43-46.). Therefore the Lidar is connected to the rear-view mirror as both are affixed to the windshield.  
                            Claim 20, Pacala as modified in view of Retterath further in view of Dussan  teaches the method of claim 18. Pacala as modified in view of Retterath fails to teach wherein the positioning step comprises incorporating the bistatic lidar system within a rear view mirror assembly of the vehicle. However Pacala as modified in view of Retterath teaches (col. 9 lines 43-46, In order to protect the device it may be mounted inside a passenger vehicle affixed to the windshield behind the rear-view mirror.). The Lidar system would work the same way regardless of where it is positioned. A person of ordinary skill in the art would know that it could be placed anywhere inside or outside the car without any undue experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the lidar system within the within a rear view mirror assembly since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
                            Claim 30, Pacala as modified in view of Retterath further in view of Dussan  teaches the system of claim 1. Pacala teaches wherein each of a plurality of the activated pixel sets includes a single pixel of the photodetector array (para 73 note Each photosensor ( “pixel”) can include a collection of photodetectors, e.g., SPADs or the like, or a sensor can be a single photon detector).  
                     Claim 33, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 1. Pacala teaches wherein the detection intervals are non-overlapping (para 63 note sequential order is non-overlapping).

                        Claim 35, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 1. Pacala teaches  wherein the lidar receiver further comprises a photodetector circuit, the photodetector circuit comprising at least one readout channel for reading out sensed signals from the photodetector array, and wherein the detection intervals are non-overlapping on a per-readout channel basis (see para 17 note readout and photosensors ).

                                Claim 36, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 1 . Pacala teaches wherein the control circuit selects a plurality of range points in the field of view for targeting with the laser pulse shots and schedules the selected range points into a shot list for the lidar transmitter (see para 12,17 note illumination pattern).

                      Claim 38, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 9. Pacala teaches wherein the detection intervals are non-overlapping (para 87-88 note any specific firing arrangement of emitters can have a corresponding reading arrangement of photosensors. Note correlation between specific firing arrangement and readout sequences is detection interval. Each firing arrangement has specific readout sequence and therefore the detection interval vary in time and is non overlapping).

                      

                                   Claim 40, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 9. Pacala teaches wherein the lidar receiver further comprises a photodetector circuit, the photodetector circuit comprising at least one readout channel for reading out sensed signals from the photodetector array, and wherein the detection intervals are non-overlapping on a per-readout channel basis (see para 17 note readout and photosensors ).

                                   Claim 41, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 9. Pacala teaches wherein the control circuit selects a plurality of range points in the field of view for targeting with the laser pulse shots and schedules the selected range points into a shot list for the lidar transmitter (see para 12,17 note illumination pattern).


         
                    

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190011567 A1 (Pacala et al.) in view of US 9360554 B2 (Retterath et al.) further in view of US 20160047895 A1 (Dussan).
                  Claim 27, Pacala as modified in view of Retterath further in view of Dussan   teaches the system of claim 1. Pacala fails but Dussan teaches wherein the control circuit (1) drives the first mirror to scan in a resonant mode ( para 88 the fast axis X-axis mirror 500 is driven in a resonant mode)and (2) drives the second mirror to scan in a point-to-point mode (para 88 Y-axis mirror 502 is driven in a point-to-point mode) based on the shot angles in the field of view to be targeted by the scheduled laser pulse shots, (para 88 note shot list. Para 7 note shot list).  
                         It would have been obvious to one of ordinary skill in the art to modify Pacala in view of Retterath to replace the single two axis mirror with two mirrors as taught by Dussan to scan the beam because doing so would be a substitution of one known element with another known element and may provide more control over each axis.

Claim 28-29,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190011567 A1 (Pacala et al.) in view of US 9360554 B2 (Retterath et al.) further in view of US 20170242109 A1 (Dussan3 et al.).

                        Claim 28, Pacala as modified in view of Retterath further in view of Dussan teaches the system of claim 7. Pacala fails but Dussan3 teaches wherein each of a plurality of the laser pulse shots has an associated range swath (para 72 note range swath), and wherein the control circuit determines a plurality of the shot-specific detection intervals (para 46, Figure 8 note  shot list is an ordering listing of the pixels the control circuit maps the selected range point to a sensor/pixel of the detector array. The correlation between mapping of range points to particular pixels and then reading out those pixel and then progressing to next range points corresponds to detection interval. Also note the control circuit can include timing gates.) based on the range swaths (para 72 note range swath) associated with the laser pulse shots corresponding to those shot-specific detection intervals. 
                              It would have been obvious to one of ordinary skill in the art to modify Pacala in view of Retterath and modify the system such that plurality of the laser pulse shots has an associated range swath because Dussa3 teaches SNR can be improved (para 72 note improve SNR).
 
                               Claim 29, Pacala as modified in view of Retterath further in view of Dussan3 teaches the system of claim 28. Dussan3 teaches wherein the range swaths (para 72 note range swath) are based on range estimates (para 46 note shot list and range points) for range points targeted by the associated laser pulse shots.  
                              It would have been obvious to one of ordinary skill in the art to modify Pacala in view of Retterath and modify the system such that plurality of the laser pulse shots has an associated range swath because Dussa3 teaches SNR can be improved (para 72 note improve SNR).
                      
                         Claim 32, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 16. Pacala fails but Dussan3 teaches wherein each of a plurality of the laser pulse shots has an associated range swath (para 72 note range swath), and wherein the control circuit determines a plurality of the shot-specific detection intervals (para 46, Figure 8 note  shot list is an ordering listing of the pixels the control circuit maps the selected range point to a sensor/pixel of the detector array. The correlation between mapping of range points to particular pixels and then reading out those pixel and then progressing to next range points corresponds to detection interval. Also note the control circuit can include timing gates.)  based on the range swaths (para 72 note range swath)  associated with the laser pulse shots corresponding to those shot-specific detection intervals.
                           It would have been obvious to one of ordinary skill in the art to modify Pacala in view of Retterath and modify the system such that plurality of the laser pulse shots has an associated range swath because Dussa3 teaches SNR can be improved (para 72 note improve SNR).
Claims 37,42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190011567 A1 (Pacala et al.) in view of US 9360554 B2 (Retterath et al.) further in view of US 20160047895 A1 (Dussan) further in view of US 20080095042 A1 (McHenry et al.)
                          Claim 37, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 7. Pacala fails but McHenry teaches wherein the laser pulse shots have corresponding shot intervals, and wherein a plurality of the shot-specific detection intervals are asynchronous relative to the shot intervals of their corresponding laser pulse shots (para 53 note asynchronous detection).
                          It would have been obvious to  have combined the references of Pacala and Retterath and Dussan and McHenry and modify the Lidar system such that the laser pulse shots have corresponding shot intervals, and wherein a plurality of the shot-specific detection intervals are asynchronous relative to the shot intervals of their corresponding laser pulse shots. The motivation to do so would be that the detection intervals do not overlap in time with the transmission gaps.

                                   Claim 42, Pacala as modified in view of Retterath further in view of Dussan    teaches the system of claim 16. Pacala fails but McHenry teaches wherein the laser pulse shots have corresponding shot intervals, and wherein a plurality of the shot-specific detection intervals are asynchronous relative to the shot intervals of their corresponding laser pulse shots (para 53 note asynchronous detection).
                          It would have been obvious to  have combined the references of Pacala and Retterath and Dussan and McHenry and modify the Lidar system such that the laser pulse shots have corresponding shot intervals, and wherein a plurality of the shot-specific detection intervals are asynchronous relative to the shot intervals of their corresponding laser pulse shots. The motivation to do so would be that the detection intervals do not overlap in time with the transmission gaps.
Allowable Subject Matter
Claim 5-6,14-15,21,22,23,24,25,26,31,34,39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
               Regarding claim 5,14, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Steinberg fails to teach wherein the laser energy model takes into consideration a retention of energy in the laser source after laser pulse shots and quantitatively predicts available energy amounts for laser pulse shots based on a history of prior laser pulse shots to support the scheduling. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Rest of the claims are dependent claims.
Regarding claim 34,39, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Rest of the claims are dependent claims.


Response to Arguments
                        Applicant’s arguments with respect to claim 1 is considered but is not persuasive. Applicant argues that Pacala discourages mechanical scanning. Pacala has many embodiments and in figure 9 Pacala teaches a MEMS mirror. Pacala fails to teach two mirrors but Dussan teaches two mirrors. See claim 1 rejection above.
                 Applicants argument about blinding of sensors is also not persuasive because in para 9, figure 9B, and also para 91, Pacala teaches that one single emitter can be used and also teaches that when an array of emitters is used, sequential or non-sequential firing sequence can be used to reduce crosstalk. 
                    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645